This was a civil action brought by the plaintiff on behalf of himself and all other citizens and taxpayers of Raleigh Township, Wake County, to enjoin the board of county commissioners of Wake County from preparing and issuing $50,000 of school bonds in Raleigh Township, the cause being heard in the Superior Court of Wake County, upon an agreed statement of facts, a jury trial having been waived.
Judgment was rendered in favor of the defendants, and the plaintiffs excepted and appealed.
Our Constitution, Art. VII, sec. 7, contains provision that "No county, city, town, or other municipal corporation shall contract any debt, pledge its faith or loan its credit, nor shall any tax be levied or collected by any officer of the same, except for the necessary expenses thereof, unless by a vote of the majority of the qualified voters therein," and it is the accepted interpretation of this provision that the words "majority of the qualified voters therein" mean a majority of all the persons who are duly qualified to vote in a given district or township, etc. In the present instance it has been properly made     (604) to appear that the General Assembly, Special Session, 1913, passed an act authorizing a bond issue of $50,000 for the purpose of constructing, etc., one or more graded or public school buildings in Raleigh Township, provided the measure was approved by the voters of the township, and that a majority of the votes cast at the election should determine the question. On election held, a majority of the votes cast was in favor of the bonds, but the measure failed to receive a majority of the qualified voters of the township. This being true, the proposed bond issue would be in violation of the Constitution, unless the same is to be considered a "necessary expense" within the meaning of the provision.
On the question thus presented, the Court, in many cases directly construing the constitutional provision, has repeatedly held that the erection of new school buildings may not be properly considered a necessary municipal expense. Gastonia v. Bank, ante, 507; Ellis v. Trustees,156 N.C. 10; Hollowell v. Burden, 148 N.C. 255; Rodman v.Washington, 122 N.C. 39; Goldsboro Graded Schools v. Broadhurst,109 N.C. 228.
Out of the current revenues lawfully available for the purpose, the authorities may build, as their judgment dictates, but when it is proposed to incur a large indebtedness of this kind, and secure same by issuing bonds of the municipality, the Constitution provides, as stated, *Page 528 
that it can only be done when a majority of the qualified voters within the district shall give the measure their approval.
This being the established construction of the Constitution, required by the ordinary significance of the language used, and for other considerations appearing in the authorities cited, it may not be ignored or departed from because, in an exceptional instance, it may work a hardship to the interest more especially involved or because the Legislature may have given formal indication that the measure is desirable.
Being a part of our organic law, established as a wholesome restraint on the incurring of burdensome indebtedness, it binds both the (605) Legislature as well as municipal authorities, and must be enforced as controlling in all cases coming within its terms and meaning.
On authority, therefore, we must hold that the proposed bond issue is without warrant of law, and the defendants be enjoined from proceeding further with the measure.
Reversed.
Cited: Stephens v. Charlotte, 172 N.C. 567 (f); Williams v. Comrs.,176 N.C. 557 (f); Hammond v. McRae, 182 N.C. 753 (g); Armstrong v.Comrs., 185 N.C. 409 (g); Henderson v. Wilmington, 191 N.C. 278 (g);Frazier v. Comrs., 194 N.C. 61 (1).